Citation Nr: 0914788	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-40 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1950 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO). 


FINDINGS OF FACT

1.  A rating decision dated in February 2003 denied the claim 
of entitlement to service connection for post traumatic 
stress disorder (PTSD).  The Veteran was provided notice of 
this decision but did not file a timely appeal.

2.  The evidence received since the unappealed February 2003 
rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for PTSD.  

3.  The medical evidence of record relates PTSD to the 
Veteran's military service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).

2.  PTSD was incurred in the Veteran's military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen a claim 
of service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Without deciding whether notice and development 
requirements have been satisfied in the present case, the 
Board is not precluded from adjudicating the issue on appeal.  
This is so because the Board is taking action favorable to 
the Veteran by granting the issue at hand.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGGPREC 
16-92, 57 Fed. Reg. 49, 747 (1992).

New and Material Evidence

The Veteran contends that his PTSD is due to in-service 
stressors he experienced while engaged in combat overseas in 
Korea.  

The Veteran's original claim of entitlement to service 
connection for PTSD was denied by the RO in a February 2003 
rating decision because the available evidence was 
insufficient to confirm that the claimant engaged in combat 
and the Veteran failed to provide any stressor information 
which VA could attempt to verify.  The Veteran was given 
notice of this decision but did not file a timely appeal.  
Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.104 (2008).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Board has reviewed the additional evidence associated 
with the claims folder since the unappealed February 2003 
rating decision and finds that the evidence includes, for the 
first time, objective evidence in support of the Veteran's 
claim that he engaged in combat with the enemy, as well as a 
diagnosis of PTSD.  Specifically, a July 1953 letter written 
by a Major General in the Army indicated that the Veteran 
received combat pay for the months of June 1951 through 
December 1951 because his unit was under hostile ground fire 
for six or more days during those months.  A VA examiner in 
September 2005 diagnosed PTSD based on reported in-service 
stressors.

Thus, the Board finds that the additional evidence is both 
new and material.  38 C.F.R. § 3.156(a).  Accordingly, the 
Veteran's claim for service connection for PTSD is reopened. 

The Claim for Service Connection 

As to the merits of the claim of entitlement to service 
connection for PTSD, service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R.  § 3.303.  In order to establish service connection 
for the Veteran's claimed disorders, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Specifically, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the claimant's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (1). 

If the Veteran did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then his 
testimony alone is not sufficient to establish the  
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163 (1996); Fossie v. West, 12  Vet. App. 1, 6 (1998). 

The Board finds that the Veteran engaged in combat with the 
enemy.  The Veteran's Department of Defense Form 214 (DD 214) 
indicates that he served on active duty from November 1950 to 
August 1952, his military occupational specialty was auto 
mechanic, his duty assignment was Battery B, 90th Field 
Artillery Battalion, and he was overseas for eleven months 
and ten days.  

Moreover, the July 1953 letter from a Major General in the 
Army indicated that the Veteran was assigned to Battery B, 
90th Field Artillery Battalion, from April 1951 through 
February 1952 while in Korea and that he received combat pay 
for the months of June 1951 through December 1951.  The 
letter further stated that the Veteran was not entitled to 
combat pay for the other months he served in Korea because 
"[t]he records fail to show that Battery B met the 
requirements of the law by being under hostile ground fire 
for six or more days during the other months that [the 
Veteran was] assigned thereto." 

Additionally, the Board takes judicial notice of the fact 
that the 90th Field Artillery was attached to the 25th 
Infantry Division and was engaged in combat during the Korean 
War.  See "25th Infantry Division - Korean War Order of 
Battle," [http://www.history.army. 
mil/html/matrix/25id//25id-kw-ob.html].  July 16, 2007.  The 
25th Infantry Division returned to the front line in July 
1951 where the Division occupied its previous positions in 
the Ch'orwon-Kumhwa area until mid-December 1951.  See "25th 
Infantry Division (Tropic Lightning) In the Korean War," 
[http://www.history.army.mil/documents/Korea/25id-KW-IP.htm].  
The July 1951 to December 1951 time period when the 25th 
Infantry Division was on the front line coincides with six of 
the seven months during which the Veteran received combat pay 
while serving with the 90th Field Artillery while in Korea.

With regards to the Veteran's claimed in-service stressors, 
he stated that he witnessed the injury or death of a friend 
while he was with the 90th Field Artillery, Battery B.  The 
Veteran also stated he was involved in or subjected to rocket 
and/or mortar attacks on a weekly basis, and that he was 
involved in the direct effects of the attacks when a pup tent 
on the barracks was hit.  The Veteran further stated he was 
subjected to sniper attacks.  

During a September 2005 VA examination, the Veteran also 
provided information about his stressors.  Specifically, the 
Veteran reported that while in combat he had experienced 
intense fear and feelings of hopelessness and horror.  
According to the VA examiner's notes, the Veteran indicated 
that the artillery attacks were fairly close and that they 
would come within 100 to 150 feet from him.  The Veteran also 
indicated that he had tried to keep men near him in the 
bunker and they would run out in the field and get killed, 
and that he could see their bodies out in the field where 
they had been injured or killed by the incoming rounds.  
Finally, the Veteran indicated that he would go to the front 
lines to assist with the repair of American vehicles, and 
that he had been near many soldiers on the front lines who 
were killed in action or injured when he was right there 
during combat.  The Veteran reported experiencing intrusive 
recollections about the dead enemy as well as "men on [his] 
own line, and that "when somebody has shot your friend it's 
hard to walk by."  The Veteran stated that it was very hard 
for him to see a child killed who was engaging American 
soldiers in combat.  Finally, the VA examiner noted that the 
Veteran was unable to provide names or specific places with 
regards to his reported stressors, as he has advanced 
Alzheimer's Dementia.  


The September 2005 VA examiner opined that 

The [V]eteran provides a plausible 
explanation of combat related events at 
the front lines where he fixed vehicles 
in significant combat situations.  He had 
witnessed the death, by his report, of 
about a 12 year old Korean boy being shot 
by a G.I. during combat and this has been 
troubling him.  Also, the artillery 
shells hitting within 100 feet of his fox 
hole or bunker has been specific to his 
intrusive recollections.  If the [RO] 
accepts this as evidence, then he meets 
the A criteria of PTSD. . . .

. . . .

Giving him the benefit of the doubt, he 
meets the PTSD criteria as specifically 
related to events that he has discussed 
with me today. . . .  

The Board finds that the evidence of record supports a 
finding of service connection for PTSD.  The Veteran has a 
current diagnosis of PTSD that conforms to the  DSM-IV 
criteria.  38 C.F.R. § 4.125; see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  In addition, the Veteran was 
engaged in combat, as evidenced by his DD 214, the August 
1953 letter from a General in the Army regarding combat pay, 
and research regarding the 90th Field Artillery.  Therefore, 
the Veteran's lay testimony constitutes credible evidence of 
an in-service stressor.  38 C.F.R. § 3.304(f).  Moreover, the 
evidence of record demonstrates a link, established by 
medical evidence, between PTSD symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f).  The VA examiner 
specifically found that the Veteran's PTSD was due to his 
service in Korea.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its 
own judgment for that of such an expert); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the  
thoroughness and detail of the opinion).  Accordingly, 
because PTSD is diagnosed in accordance with DSM-IV criteria, 
and there is credible evidence of an in-service stressor, and 
a medical opinion linking the diagnoses to the stressor, 
service connection for PTSD is warranted.  Gilbert  v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


